PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2161


MISTY   SIMMS,    next   friend    of   C.J.,   an      infant,     and
individually,

                 Plaintiffs - Appellees,

           v.

UNITED STATES OF AMERICA,

                 Defendant - Appellant,

           and

RICHARD BOOTH, M.D.; VALLEY HEALTH SYSTEMS,             INC.;     UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES,

                 Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cv-00932)


Argued:   January 27, 2016                   Decided:    October 7, 2016


Before WYNN and HARRIS, Circuit Judges, and Loretta C. BIGGS,
United States District Judge for the Middle District of North
Carolina, sitting by designation.


Affirmed in part, vacated in part, and remanded by published
opinion.   Judge Wynn wrote the opinion, in which Judge Harris
and Judge Biggs joined.
ARGUED: Edward Himmelfarb, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellant.   Mark Davis Moreland, MORELAND
& MORELAND, Lewisburg, West Virginia, for Appellees. ON BRIEF:
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Mark B. Stern, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; R. Booth Goodwin II, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellant.    Rachel Hanna, LAW OFFICE OF RACHEL
HANNA, Lewisburg, West Virginia, for Appellees.




                               2
WYNN, Circuit Judge:

       Plaintiff Misty Simms brought this “wrongful birth” action

against       the   United   States    under    the   Federal      Tort   Claims   Act

(“FTCA”) after her prenatal care provider--a federally-supported

health center--failed to timely inform her that her child would

be born with severe congenital abnormalities.                      Following a bench

trial, the district court found in favor of Simms and awarded

her over $12 million in economic and noneconomic damages.

       The government appeals the award of damages for past and

future medical expenses and the district court’s decision not to

order the creation of a reversionary trust for future medical

expenses.       After careful review, we conclude that the district

court properly awarded Simms damages attributable to her child’s

past medical expenses.           We further conclude that the district

court correctly measured Simms’ damages using the amount medical

providers billed for her child’s care, rather than the amount

the West Virginia Medicaid program paid those providers.                           But

the   district      court    erred    in   failing    to    hold    a   post-verdict,

prejudgment collateral source hearing.                     Accordingly, we affirm

in    part,    vacate   in   part,    and   remand    for     further     proceedings

consistent with this opinion.




                                            3
                                          I.

                                          A.

     Simms received prenatal care at Valley Health Systems, Inc.

(“Valley    Health”),     a   federally-supported          health    care    center

located in West Virginia.           On February 25, 2008, when Simms was

eighteen weeks pregnant, her Valley Health physician detected

potential fetal abnormalities during a routine ultrasound.                       But

due to errors on its part, Valley Health did not inform Simms of

the abnormalities until May 2008, three months later.                           In a

series of follow-up appointments, Simms learned that the fetus’s

brain was extremely underdeveloped, and, if not stillborn, her

child would never walk or talk and would be severely mentally

disabled.    Because at that point Simms was well into her third

trimester, the laws of West Virginia and nearby states barred

Simms from terminating her pregnancy.

     On June 18, 2008, Simms gave birth to her son, C.J.                        C.J.

survived    birth     but,     as       expected,    suffered       severe   brain

malformation    and     multiple        other   related     developmental        and

muscular    conditions.        As   a    result,    C.J.   lives    in   what    his

physicians refer to as a “vegetative state.”                 And although C.J.

is able to live at home with Simms, he requires twenty-four-hour

care and monitoring.          To date, the extraordinary medical bills




                                          4
resulting from the requisite care provided for C.J. have been

paid by West Virginia’s Medicaid and Medicaid Waiver programs. 1

                                           B.

         On   November    21,    2011,   Simms   filed     this    wrongful      birth

action individually, and on behalf of her son, C.J., in the

United States District Court for the Southern District of West

Virginia.      Because Valley Health is a federally-supported health

center, Simms sought relief under the FTCA.                       See 42 U.S.C. §

233(g).

     Because this case arises under the FTCA, the law of West

Virginia—-the     state     where   Valley      Health’s    negligent      act    took

place—-governs.          See 28 U.S.C. § 1346(b)(1); Starns v. United

States, 923 F.2d 34, 37 (4th Cir. 1991); see also 28 U.S.C.

§ 2674    (providing      that    “[t]he    United   States       shall   be   liable

. . . in the same manner and to the same extent as a private

individual under like circumstances”).                We therefore apply the

law of West Virginia in evaluating the government’s claims.                       See

Myrick v. United States, 723 F.2d 1158, 1159 (4th Cir. 1983).

To the extent we are faced with an unsettled issue of West

Virginia law, our task is “to predict how [the state’s highest]

court would rule if presented with the issue.”                      Ellis v. La.-

     1 In this opinion, we refer to West Virginia’s Medicaid and
Medicaid Waiver programs collectively as the “West Virginia
Medicaid program” or “Medicaid.”



                                           5
Pac.   Corp.,    699   F.3d    778,     782–83    (4th    Cir.   2012)     (internal

quotation omitted); see Midwest Knitting Mills, Inc. v. United

States, 950 F.2d 1295, 1298 (7th Cir. 1991).

       In West Virginia, “[t]he failure of a [healthcare provider]

to discover a birth defect and to advise the parents of its

consequences will give rise to a cause of action” for “wrongful

birth.”    James G. v. Caserta, 332 S.E.2d 872, 882 (W. Va. 1985).

The    theory    underlying      a    wrongful    birth     action   is    that    the

provider’s      failure   to   advise     of    the   birth    defect     caused    the

parents to lose the opportunity make an informed decision as to

whether to terminate the pregnancy.               Id. at 879.

       After a bench trial, the district court issued a memorandum

opinion   and    order    finding       the    government     liable.      Simms    v.

United States, 107 F. Supp. 3d 561, 563–64 (S.D.W. Va. 2015).

The court held that Valley Health’s failure to provide follow-up

care after the February 25, 2008, ultrasound “proximately caused

[Simms] to be deprived of essential information” regarding the

fetus’s    condition       and        thereby    “prevent[ed]        [Simms]       from

exercising her right to terminate [the] pregnancy.”                     Id. at 567.

The court entered judgment in favor of Simms individually and

dismissed the claim brought by Simms on C.J.’s behalf, holding

that C.J. did not have a cause of action for wrongful birth

under West Virginia law.             Id. at 563 n.1.



                                           6
       The district court awarded Simms a total of $12,222,743 in

damages, distributed as follows: (1) $2,722,447 for past billed

medical expenses, (2) $8,683,196 for future medical expenses—the

present value of the projected future medical costs for C.J.’s

care over a twenty-one-year life expectancy, (3) $175,526 for

lost       income,   and    (4)    $641,544       in   noneconomic   damages. 2     The

government timely appealed.

                                           II.

       On appeal to this Court, the government does not challenge

the    district      court’s       liability       determination.        Rather,   the

government       disputes         the   district       court’s   award   of    damages

attributable to C.J.’s past and future medical expenses. 3

       We     review       the    district        court’s   conclusions       of   law,

including those regarding the availability and calculation of

damages, de novo.           See Rice v. Cmty. Health Ass’n, 203 F.3d 283,

287 (4th Cir. 2000).              We review factual findings relating to the

calculation of damages for clear error.                     United States ex rel.


       2The district court’s memorandum opinion and order
indicates a different damages award. See Simms, 107 F. Supp. 3d
at 579–80.   Following initial entry of judgment, the district
court entered an amended judgment order revising the damages
award to account for a clerical error in the damages
calculation.
       3Shortly after oral argument, in response to Simms’s
unopposed motion, we entered an order partially affirming the
district court’s judgment with respect to the undisputed portion
of the damages award for lost income and noneconomic damages.



                                              7
Maddux Supply Co. v. St. Paul Fire & Marine Ins. Co., 86 F.3d

332, 334 (4th Cir. 1996) (per curiam).

                                           A.

     In     its    appeal,     the   government      challenges    the    district

court’s award of damages for past and future medical expenses on

a number of grounds, each relating to the West Virginia Medicaid

program’s payment of C.J.’s medical expenses.                     The government

first contends that Simms does not have a right to recover past

medical expenses because, in light of C.J.’s Medicaid coverage,

Simms has not, to date, paid out-of-pocket for C.J.’s medical

care.      According     to    the     government,    awarding    Simms    damages

related to medical care costs she did not incur would contravene

the basic tort principle that damages must compensate only for

actual loss.       We disagree.

     Under West Virginia law, a parent who successfully brings a

wrongful birth suit against a healthcare provider is entitled to

recover the “extraordinary costs for rearing a child with birth

defects.”         Caserta, 332 S.E.2d at 882; see id. at 878 n.12

(“[T]he rule is that the . . . costs of extraordinary child care

arising from the defects are recoverable in a wrongful birth

action.”).        These damages include “the medical or educational

costs     attributable    to     the    birth   defect   during     the   child’s

minority” as well as medical and support costs “after the child

reaches the age of majority if the child is unable to support

                                          8
himself.”        Id. at 882–83.                  The entitlement to such recovery

stems from parents’ legal duty to support their children.                                           Id.;

see State ex rel. Packard v. Perry, 655 S.E.2d 548, 554 (W. Va.

2007) (“[P]arents ha[ve] a duty to support their child, and in

turn [are] therefore obligated to pay for their child's medical

expenses.”); see also 67A C.J.S. Parent and Child § 167 (2016)

(“Each     parent        has    a        duty        to       support      his     or      her     minor

children.”).

       Here, the fact that Simms has not had to pay out-of-pocket

for C.J.’s past medical care does not obviate her injury.                                          Simms

has a legal obligation to support her child and the weight of

that     obligation       increased             as        a    result    of      Valley      Health’s

negligence.         And    the      fact        that          Medicaid     has,      to    date,    paid

C.J.’s medical costs does not change this analysis.

       West      Virginia        has       long               recognized       the        common     law

“collateral source rule,” which is “an exception to the general

rule that in a tort action, the measure of damages is that that

will    compensate        and    make       the          plaintiff       whole.”           25    C.J.S.

Damages § 189 (2016); see Kenney v. Liston, 760 S.E.2d 434, 440

(W. Va. 2014).            “The collateral source rule protects payments

made to or benefits conferred upon an injured party from sources

other     than     the     tortfeasor            by           denying    the      tortfeasor         any

corresponding       offset          or    credit              against    the      injured        party’s

damages.”        Kenney, 760 S.E.2d at 440.                        The rationale underlying

                                                     9
the collateral source rule is that “it is better for injured

plaintiffs         to    receive      the   benefit       of    collateral          sources   in

addition to actual damages than for defendants to be able to

limit    their      liability         for   damages       merely      by    the     fortuitous

presence      of    these       sources.”         Id.    at    445    (citation       omitted)

(internal quotation marks omitted); see also Ilosky v. Michelin

Tire Corp., 307 S.E.2d 603, 615 (W. Va. 1983) (“The purpose of

the collateral source doctrine is to prevent reduction in the

damage liability of defendants simply because the victim had the

good     fortune          to     be     insured     or         have    other         means    of

compensation.”).

       The    collateral         source     rule        protects      Medicaid       payments.

Kenney, 760 S.E.2d at 433–34.                 Accordingly, under the collateral

source    rule,         the    government    is    not     entitled        to   a    credit   or

offset against Simms’ damages based on Medicaid’s payment of

C.J.’s medical expenses.                 We therefore reject the government’s

argument that common law tort principles preclude Simms from

recovering damages related to C.J.’s past medical expenses.


                                              B.

        The    government          further     contends          that,      even       if     the

collateral source rule applies and Simms is entitled to recover

damages       attributable         to    C.J.’s     past        medical     expenses,         the

district court erred in calculating those damages because the


                                              10
court used the amount C.J.’s medical providers billed for his

care, rather than the amount the Medicaid program actually paid.

     Under West Virginia law, the “proper measure of damages

[for medical expenses] is not simply the expenses or liability

incurred,    or    that   which       may   be   incurred        in    the    future,      but

rather    the      [r]easonable        value       of     medical        services        made

[n]ecessary because of the injury.”                 Jordan v. Bero, 210 S.E.2d

618, 637 (W. Va. 1974); see also Delong v. Kermit Lumber &

Pressure Treating Co., 332 S.E.2d 256, 258 (W. Va. 1985) (“The

proper measure of damages for future medical expenses is ‘the

reasonable      value     of   medical       services       as    will        probably     be

necessary    by    reason      of   the     permanent      effects       of     a   party’s

injuries.’” (citation omitted)).                 Thus, when a tortfeasor causes

a plaintiff an injury requiring medical services, the plaintiff

is entitled to recover the reasonable value of those services,

regardless of the amount actually paid or whether the services

were rendered gratuitously.             Kenney, 760 S.E.2d at 445-46.

     In   Kenney,       the    West    Virginia         Supreme       Court    of   Appeals

addressed    the    application        of    the    collateral         source       rule   in

situations in which a healthcare provider discounts or writes

off a portion of a medical bill pursuant to an agreement with a

plaintiff’s health insurer.                 Id. at 439-40.              The court held

that, under the collateral source rule, a plaintiff is entitled

to “the total amount billed by his medical providers absent his

                                            11
health     insurance              coverage,”          and      therefore,          that      “[t]he

tortfeasor       is    not        entitled       to    receive     the        benefit       of    the

reduced, discounted or written-off amount.”                            Id. at 446.

       The government principally attempts to distinguish Kenney

on   grounds     that        Kenney      dealt        with     discounts       obtained          by   a

private    insurer,          whereas      the        West    Virginia     Medicaid          program

reimbursed C.J.’s medical costs.                        But the Kenney Court drew no

such     distinction         between          benefits       conferred        by    private       and

governmental       entities.              To     the     contrary,       Kenney          held    that

benefits       rendered          by   “social        legislation”       “are       not     [to    be]

subtracted from a plaintiff’s recovery.”                               Id. at 445–46; see

also id. at 446 (“[T]he law does not differentiate between the

nature    of    . . .        collateral         source       benefits     . . . .”).              And

Kenney     identified             benefits       conferred        by     numerous          specific

governmental          entities          and      programs--including                Medicaid--as

falling    within          the    collateral          source    rule.         Id.    at     628-632

(identifying          as    collateral          sources        “veteran’s          and     military

hospitals,”       “government             pension           programs      such        as     Social

Security,”       “other           government          programs         like        Medicare       and

Medicaid,” and “social services,” among others).                                    Accordingly,

Kenney     provides          no       basis     to     distinguish        between          benefits

conferred by public and private payers.

       The government also suggests that the difference between

the amount billed by C.J.’s medical providers and the amount

                                                 12
paid by Medicaid does not constitute a “benefit” for purposes of

the     collateral        source         rule    because         C.J.’s        providers          were

required by federal law to accept the amount paid by Medicaid as

payment in full.            But Kenney expressly refused to restrict the

universe of benefits protected by the collateral source rule to

“payments”      made      to    a    plaintiff        or    on    a     plaintiff’s         behalf,

explaining      that      “the      collateral         source      rule     applies         to     any

benefit received by a plaintiff from any source in line with the

plaintiff’s interests.”                  Id. at 445; see also id. at 440 (“The

collateral source rule protects payments made to or benefits

conferred     upon     an      injured     party       from      sources       other       than    the

tortfeasor . . . .”            (emphasis         added)).         And    the     Kenney       court

specifically identified discounted rates negotiated by payers as

one type of “benefit” subject to the collateral source rule.

Id.   at    445-46     (“The        damage      is    sustained         when    the    plaintiff

incurs the liability, and the method by which that liability is

later      discharged       has     no    effect      on    the    measure       of    damages.”

(internal quotation omitted)).                        That C.J.’s medical providers

accepted      the    discounted          reimbursement           rates     as    condition          of

participation        in     the     Medicaid         program      rather       than    a    private

insurance      plan       does      not     change         the    analysis        because,          as

explained above, the West Virginia collateral source rule does

not distinguish between benefits conferred by public and private

entities.

                                                13
       Accordingly, we conclude that, as a matter of West Virginia

law, regardless          of    whether       a    provider      decides         to    discount    a

medical bill by agreement with a private health insurer or by

virtue of voluntary participation in the Medicaid program, proof

of the original medical bill remains “prima facie evidence the

expense was necessary and reasonable.”                         Id. at 438. The district

court,    therefore,          did    not    err       in    calculating     Simms’       damages

award    using     the    amount         C.J.’s       medical      providers          billed    the

Medicaid program.

                                                 C.

       Finally,     we    address          the    government’s         argument         that    the

district court erred in refusing to reduce the damages award

under    the    provisions          of   West     Virginia’s        Medical          Professional

Liability Act (the “Professional Liability Act”).

       The     Professional          Liability        Act     modifies      the       common    law

collateral source rule in the context of medical professional

liability actions, like the instant case.                           Manor Care, Inc. v.

Douglas, 763 S.E.2d 73, 87 (W. Va. 2014); see W. Va. Code § 55-

7B-9a.       The   statute          entitles      a    defendant       to   a    post-verdict,

prejudgment hearing regarding payments received by the plaintiff

from     collateral       sources.          W.    Va.       Code    § 55-7B-9a(a)          (“[A]

defendant who has been found liable to the plaintiff for damages

for    medical     care,       rehabilitation              services,    lost         earnings    or

other economic losses may present to the court, after the trier

                                                 14
of fact has rendered a verdict, but before entry of judgment,

evidence of payments the plaintiff has received for the same

injury from collateral sources.”).              At the hearing, if the court

finds     that   certain     statutory        preconditions      are     met,    the

defendant may also “present evidence of future payments from

collateral sources.”        Id. § 55-7B-9a(b) (emphasis added).                 After

making findings based on the evidence, the court then reduces

the   economic    damages    award   by   the    “net   amount    of   collateral

source payments received or to be received by the plaintiff”

before entering judgment.         Id. § 55-7B-9a(f).         The court may not

reduce the award, however, with respect to any amounts “which

the collateral source has a right to recover from the plaintiff

through    subrogation,     lien,    or   reimbursement.”          Id.    § 55-7B-

9a(g)(1).        Medicaid    payments        qualify    as   collateral       source

payments under the Professional Liability Act.                See id. § 55-7B-

2(b) (defining the term “[c]ollateral source” to include “[a]ny

federal or state act, public program or insurance which provides

payments for medical expenses”).

      Here, the district court did not hold a collateral source

hearing before it entered judgment.              Instead, the district court

ruled that, as a matter of law, the Professional Liability Act

did not entitle the government to any damages reduction because

“the West Virginia state Medicaid program has a subrogation lien

against any      verdict    in   Plaintiffs’     favor.”      Simms      v.   United

                                        15
States, No. CIV.A. 3:11-0932, 2015 WL 128101, at *3 (S.D.W. Va.

Jan. 8, 2015).

       The district court did not explain its basis for concluding

that   the   Medicaid      program       holds    a       subrogation       lien    against

Simms’ judgment.          And the parties disagree as to whether the

Medicaid     program      holds   such     a    lien.            In    particular,    Simms

asserts that the Medicaid program holds a subrogation lien by

virtue of Section 9-5-11(b), which provides that when a Medicaid

“recipient”    recovers       damages      from       a    third       party    related    to

medical expenses previously paid by the Medicaid program, the

state Medicaid agency holds a “priority right to be paid first”

out of the recovery.          W. Va. Code § 9-5-11(b)(6).                      To that end,

the West Virginia Medicaid program “shall be legally subrogated

to   the   rights    of    the    recipient.”              Id.    § 9-5-11(b)(5).          By

contrast,    the    government      argues       that       Section 9-5-11         does    not

apply because C.J.--not Simms--is the Medicaid “recipient” for

purposes of the subrogation provision.                       See id. § 9-5-11(a)(3)

(defining      “[r]ecipient,”            “unless           the        context     otherwise

requires,” as “a person who applies for and receives assistance

under the Medicaid Program”).

       Because the district court did not squarely address the

government’s       argument       that    Simms           does    not     qualify     as    a




                                           16
“recipient” under W. Va. Code § 9-5-11, 4 we believe the district

court       should      have     held      a    collateral             source    hearing      before

entering          judgment     in    Simms’       favor.           Accordingly,         remand    is

warranted         so   the     district        court    can       determine,      in    the    first

instance, whether Simms, in her individual capacity, qualifies

as a “recipient” under W. Va. Code § 9-5-11.                                    See Am. Foreign

Serv. Ass’n v. Garfinkel, 490 U.S. 153, 160 (1989) (“[B]ecause

appellants’            argument           raises        a     question           of         statutory

interpretation not touched upon by the [d]istrict [c]ourt, we

leave      these       matters      for    that       court       to    decide    in    the    first

instance.”).

       A     collateral         source         hearing       is    necessary          for    several

additional reasons.                 First, even if the state Medicaid program

does not hold a subrogation lien by virtue of Section 9-5-11(b),

the state of West Virginia may have “a right to recover” the

amount it has paid for C.J.’s medical care by some other means

that would bar the district court from reducing Simms’ award. To

that       end,    Simms     contends          that    the    Medicaid          application      she

       4
       The district court never addressed whether Medicaid held a
subrogation lien against Simms because, before trial, the court
ruled that Medicaid had a subrogation lien against C.J., who was
still a party to the action at that point.        Simms, 2015 WL
128101, at *3.     Neither party appears to have disputed that
ruling.   After trial, the district court dismissed C.J. as a
plaintiff, see Simms, 107 F. Supp. 3d at 563 n.1, making it
necessary for the court to determine whether Medicaid’s lien
against any recovery by C.J. extends to recoveries by Simms.



                                                  17
completed and signed on C.J.’s behalf gives the Medicaid program

a   right      to    seek    reimbursement       related      to    any    damages        she

recovers.           The   record,   however,     does    not    include       a    copy    of

Simms’ Medicaid application so we are in no position to evaluate

that    argument.         Complicating     matters      further,      the     government

asserts that there are “lien letters” demonstrating that any

lien asserted by the state of West Virginia runs only against a

damages award for C.J., not Simms.                    Reply Br. at 8.             Again, we

can find nothing in the record establishing the existence of

such letters, let alone their contents.                  We believe a collateral

source hearing is the proper vehicle for the parties to present

such evidence for consideration by the district court in the

first instance.

        Finally, regardless of whether West Virginia has a right to

reimbursement         with    respect    to     the   damages       awarded       for   past

medical expenses, such a right would not resolve whether the

Professional Liability Act requires a reduction in the damages

award    for    future       medical    expenses.       See    W.    Va.    Code     § 9-5-

11(g)(3) (indicating that the amount the West Virginia Medicaid

program may recoup shall “not exceed the amount of past medical

expenses paid”).             Under the statute, a liable defendant “may

present evidence of future payments from collateral sources” and

receive a damages reduction on account thereof, if the court

finds that:

                                           18
      (1)     There is a preexisting contractual or statutory
              obligation on the collateral source to pay the
              benefits;

      (2)     The   benefits,   to  a   reasonable   degree                      of
              certainty, will be paid to the plaintiff                          for
              expenses the trier of fact has determined                         the
              plaintiff will incur in the future; and

      (3)     The amount of the future                 expenses       is   readily
              reducible to a sum certain.

Id.   § 55-7B-9a(b).             The   district    court        did    not     make    any

findings—-one        way   or   the    other—-as    to    these       three    statutory

preconditions before it entered judgment.

      Accordingly,         we    vacate    the     district         court’s     judgment

solely   with    respect        to   damages    awarded       for   past     and    future

medical expenses and remand the case to the district court so

that it may hold a collateral source hearing.                         At the hearing,

the   court     should      accept      evidence       from    the     parties,       hear

argument,      and     decide        whether,    and     to     what       extent,     the

Professional Liability Act entitles the government to a damages

reduction.       Among      other      issues,     the    court       should       address

whether, in light of C.J.’s dismissal, West Virginia’s Medicaid

program may recover from Simms “through subrogation, lien or

reimbursement,” W. Va. Code § 55-7B-9a(g)(1), some or all of the

damages awarded for past medical expenses.                      The district court

also should determine whether Medicaid has any other “right to

recover” against Simms. In addition, the district court should

make findings relevant to the issue of future collateral source

                                           19
payments, including whether there is a “reasonable degree of

certainty” that C.J.’s medical care will continue to be covered

by West Virginia’s Medicaid program. 5        Id. § 55-7B-9a(b)(2).

                                     III.

     For the foregoing reasons, we vacate the district court’s

judgment   solely   with   respect    to    damages   award   for   past   and

future medical expenses and remand to the district court for

further proceedings consistent with this opinion.


                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




     5 Because we remand for a collateral source hearing under
the Professional Liability Act, we need not--and thus do not--
address Defendant’s alternative argument that there should be a
damages setoff to account for the financial contribution the
federal government made to the West Virginia Medicaid program.
Additionally, on remand, the district court may consider anew,
if the issue arises, whether it is an appropriate exercise of
its discretion to order the creation of a reversionary trust.



                                      20